Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over GERMAINE et al (US 2020/0054021) (newly cited) in view of Fristad et al. GERMAINE et al disclose a method for treating soil contaminated with heavy metals and polycyclic aromatic hydrocarbons or petroleum compounds by treating with a bacteria consortium which may include species from the genus Pseudomonas, Rhodococcus and Achromobacter. (See Paragraphs [0035], [0067] and [0071].) The differences between the process disclosed by GERMAINE et al, and that recited in applicant’s claims, are that GERMAINE et al do not disclose the specific species of Pseudomonas, Rhodococcus and Achromobacter as recited in applicant’s claims, or a second treatment step including washing the treated soil with nitric acid. Fristad et al disclose in the paragraph bridging columns 5 and 6 that contaminated soil typically contains both organic contaminants and heavy metals, and teaches from col. 13, line 52 to col. 14, line 6 that mercury can be removed from the soil by washing with nitric acid. It would be obvious to employ the specific strains of Pseudomonas, Rhodococcus and Achromobacter as recited in applicant’s claim 1 in the process of GERMAINE et al. One of ordinary skill in the art would be motivated to do so, since GERMAINE et al disclose in Paragraph [0071] that factors for selection of bacterial isolates include relatedness to human, animal, plant or environmental pathogens, and it would be within the level of skill of one of ordinary skill in the art to determine suitable strains of Pseudomonas, Rhodococcus and Achromobacter which would meet such criteria. It would be further obvious from Fristad et al to include a second treatment step of washing the contaminated soil of GERMAINE et al with nitric acid. One of ordinary skill in the art would be motivated to do so, since it is clear from col. 13, line 52 to col. 14, line 6 of Fristad et al that leaching mercury-containing soil with nitric acid will remove the mercury, and GERMAINE et al teach in Paragraph [0035] that the soil may contain heavy metals such as mercury. GERMAINE et al is entitled to its PCT filing date of February 22, 2017, since the corresponding PCT application was published in English and listed the United States as a designated country. (See corresponding WO 2018/153447 A1.) It is further noted that applicant claims a foreign priority date of February 7, 2017, which is prior to the PCT filing date of GERMAINE et al. However there is no certified English translation of such priority document on record, so it cannot be determined if applicant is entitled to such priority date. Regarding claims 3 and 4, the limitations recited therein would be matters of routine design skill to one of ordinary skill in the art. Regarding claim 5, GERMAINE et al disclose in Paragraph [0035] that the heavy metal may be lead or cadmium, and establish the equivalence between lead, cadmium and mercury in the same paragraph. Accordingly it would also be obvious from Fristad et al to wash soil   contaminated with lead or cadmium with nitric acid in the process of GERMAINE et al.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Angel (US 2014/0273150) (newly cited) in view of Fristad et al. Angel discloses a hydrocarbon remediation process , and teaches in Paragraph [0009] that the microbial component may include components from the genus Pseudomonas and Achromobacter, with a further disclosure in Paragraph [0010] that the composition may include a biosurfactant comprising Rhodococcus erythropolis. Angel also discloses in Example 2 that crude oil can be degraded according to the process. The differences between the process disclosed by Angel, and that recited in applicant’s claims, are that Angel does not disclose that the soil should be contaminated with heavy metals, that the Pseudomonas, Rhodococcus and Achromobacter bacteria should be the specific strains as recited in applicant’s claims, and that the process should include a step of washing the treated soil with nitric acid. Fristad et al disclose in the paragraph bridging columns 5 and 6 that contaminated soil typically contains both organic contaminants and heavy metals, and teaches from col. 13, line 52 to col. 14, line 6 that mercury can be removed from the soil by washing with nitric acid. It would be obvious to employ the specific strains of Pseudomonas, Rhodococcus and Achromobacter as recited in applicant’s claim 1 in the process of Angel. One of ordinary skill in the art would be motivated to do so, since it would be within the level of skill of one of ordinary skill in the art to determine suitable strains within the genus. It would be further obvious from Fristad et al to treat soil contaminated with heavy metals in the process of Angel and to wash the treated soil with nitric acid, since Fristad et al teach at col. 1, lines 19 -24 that heavy metals are a contemporary contaminant in soils, and disclose from col. 13, line 52 to col. 14, line 6 that mercury can be removed from such soil be washing with nitric acid. Regarding claims 3 and 4, the limitations recited therein would be matters of routine design skill to one of ordinary skill in the art. Regarding claim 5, Fristad et al suggest in the paragraph bridging columns 4 and 5 that lead or copper can be removed with the process.
Carpenter et al is made of record for disclosing a bioremediation process which includes Rhodococcus and Pseudomonas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736